Title: Thomas Mifflin to the American Peace Commissioners, 15 January 1784
From: Mifflin, Thomas
To: American Peace Commissioners


          
            Gentlemen,
            Annapolis January 15th. 1784
          
          This day nine States being represented in Congress viz. Massachusets, Rhode Island, Connecticut, Pennsylvania,

Delaware, Maryland, Virginia, North Carolina and South Carolina, together with one Member from New Jersey and One from New Hampshire, The Treaty of Peace was ratified by the unanimous Vote of the Members. This being done, Congress by an unanimous vote ordered a proclamation to be issued enjoyning the strict and faithful Observance thereof; and published an earnest recommendation to the several States in the very words of the fifth Article— They have likewise resolved, “That a triplicate of the ratification of the definitive Treaty be sent to our Ministers plenipotentiaries by Lieutenant Colonel David S. Franks” who has directions to proceed with all possible dispatch to Paris— We are in hope that Colonel Harmar who is charged with the first instrument of the ratification, and who left this place yesterday, in order to take his passage in the L’Orient Packet at New York, will arrive at Paris before the 3d of March or if he should not, that Colonel Franks may be so fortunate as to effect it— A Duplicate was sent last Evening to the Care of Mr. Morris at Philadelphia to be forwarded by him—
          
          I beg leave to recommend Colonel Franks to you as a very deserving Citizen and am with the greatest Respect and esteem. Gentlemen Your Obedient Servant
          
            Thomas Mifflin
            The Honorable Benjamin Franklin John Adams and John Jay Esqrs.
          
        